DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       BILLY JAMES LEWIS, JR.,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D15-4178

                              [June 1, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; David A. Haimes,
Judge; L.T. Case No. 04-5773 CF10A.

   Billy Lewis, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Billy James Lewis, Jr. appeals the summary denial of his rule 3.850
motion for post-conviction relief. We conclude that the motion was
untimely filed and affirm.

    Lewis was convicted of attempted robbery with a firearm, armed
kidnapping with a firearm, aggravated assault with a firearm, and resisting
arrest with violence. On direct appeal, we reversed the kidnapping
conviction but otherwise affirmed. Lewis v. State, 50 So. 3d 86 (Fla. 4th
DCA 2010). The mandate issued on January 7, 2011. Lewis sought review
in the Florida Supreme Court, but his petition was voluntarily dismissed
on May 19, 2011. Lewis v. State, 64 So. 3d 118 (Fla. 2011). On June 22,
2011, the trial court entered an order vacating the conviction and sentence
for kidnapping.

   Lewis filed this rule 3.850 motion on June 19, 2013, challenging his
remaining convictions. The State argued that the motion was without
merit and untimely because it was filed more than two years after the
direct appeal mandate issued on January 7, 2011. Lewis claimed the
judgment and sentence did not become final until after the trial court
vacated the conviction and sentence for kidnapping on June 22, 2011.
The trial court denied the motion, adopting the State’s response. Lewis
appeals.

    A judgment and sentence become final for the purpose of rule 3.850
when any direct review proceedings have concluded and jurisdiction to
entertain a post-conviction motion returns to the trial court. Ward v.
Dugger, 508 So. 2d 778, 779 (Fla. 1st DCA 1987). In this case, as to the
convictions for attempted robbery, aggravated assault, and resisting
arrest, the judgment and sentence became final when the convictions were
affirmed and review in the Florida Supreme Court was dismissed on May
19, 2011. See Perley v. State, 968 So. 2d 679, 680 (Fla. 4th DCA 2007)
(holding that where a defendant appeals multiple convictions and one is
reversed for further proceedings but the others are affirmed, the time for
post-conviction relief on the affirmed convictions begins to run when
jurisdiction is returned to the trial court). Lewis’s motion, filed more than
two years later, was untimely. Fla. R. Crim. P. 3.850(b).

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2